Opinion by
Judge Hines:
The property levied upon in this case was real estate (Clore v. Lambert, 78 Ky. 224), and could not therefore be reached by exe*153cution from the police court. No lien was created by the levy of the execution; there was no consideration for the bond of indemnity; there was no authority to accept a bond of indemnity in case of levy on real estate. For that reason and for the reason that the execution could not reach real estate, the bond was a nullity, and the court properly instructed the jury to find for the defendant.
G. W. Duvall, for appellant.
Judgment affirmed.